DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 11/05/2019.

Information Disclosure Statement
                             The information disclosure statement filed 11/05/2019 was filed before the first action on the merits. However “Office Action for corresponding German Patent Application number 102018127719.9” has not been provided therefore could not be considered.

Abstract
                The abstract filed 11/05/2019 appears to be acceptable.

Claim Objections
Following claim(s) are objected to because of the grammatical errors and informalities, for consistency and accuracy of the claim languages:
Claim 1 lines 1-3 recites “A compensation device for two interconnected components, configured for axial and radial compensation of thermally induced expansions of the two components and arranged between the two components”, this should be read as “A compensation device for two interconnected components, configured for axial and radial compensation of thermally induced expansions of  two components and arranged between the two components comprising; wherein the two components includes a first component and a second component”;  
Claim 1 line 4-5 recites “a first component”, this should read “the first component”;
Claim 1 lines 6-7 recites “a second component”, this should read “the second component”;
Claims 10 and 11 recites “burst protection device” has been interpreted as “heat shield device” being a “protection device from a burst of heat” since specification fails to explain what the applicant is attempting to claim by the recited nomenclature “burst protection device”.
Appropriate correction is required.


	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 1:
Claim 1 recites the limitation “the two components” in lines 2 of the preamble.  There is insufficient antecedent basis for this limitation in the claim.
The claim 1 recites limitation “a central connecting portion configured to mechanically connect to a first component”; and “a plurality of connecting portions configured to connect to a second component” is reiterated. These limitations appears to be indefinite when read in conjunction with “two components” in the preamble, since claim fails to define whether “a first component” and “a second component” are same  as “the two components” as recited in the preamble. For this reason, the metes and bounds of claim 1 cannot be ascertained and the claim appears to be indefinite.   
	The dependent claims as they inherent the defects of claim 2 are also rejected for similar reasons.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent number 5161945 to CLEVENGER et al. (CLEVENGER).
Re: Claim 1:
CLEVENGER discloses: 	A compensation device (See Figs. 2, 4 and 8: col. 4 lines 41-54: seal 30 having spring portion 64) for two interconnected components (See Figs. 2, 4 and 8: between the compressor section 12 and turbine section 22) configured for axial and radial compensation of thermally induced expansions of the two components and arranged between the two components comprising:
a central connecting portion (See Figs.4, 8: central connecting portion 64) configured to mechanically connect to a first component (See Figs. 2, 4, 8: between the compressor section 12 and turbine section 22); and
a plurality of connecting portions (See Fig.8:  connecting portion as shown in figure 8 between two holes) configured to connect to a second component (See Figs. 2, 4 and 8: between the compressor section 12 and turbine section 22), which are connected to the central connecting portion in one piece (See Fig.2, 4, 8: col. 4 lines 41-46: using plurality of rivets 66),
wherein the plurality of connecting portions (See Fig.2, 4, 8: holes for rivets are offset in axial direction as shown in figure 8  relative to central connection portion 64) are at least partly designed offset in an axial direction relative to the central connecting portion.



Re: Claim 2:
CLEVENGER discloses:
The compensation device according to claim 1, wherein the central connecting portion (See Figs.4, 8: 64) comprises a plurality of connecting elements (See Figs. 4, 8: col. 4 lines 41-46: using plurality of rivets 66) configured to connect the first component by connecting elements (See Figs. 4 and 8: the compressor section 12).

Re: Claim 3:
CLEVENGER discloses:
The compensation device according to claim 1, wherein the central connecting portion (See Figs.4, 8: 64) is a disc-shaped annular portion (See Figs. 4 and 8).

Re: Claim 4:
CLEVENGER discloses:
The compensation device according to claim 2, wherein the connecting elements are formed as one of openings and holes in the central connecting portion (See Fig. 4: connecting elements being openings for rivets 66).

Re: Claim 5:
CLEVENGER discloses:
The compensation device according to claim 1, wherein the plurality of connecting portions are each formed at an end by retaining arms that are one of bent over via 


    PNG
    media_image1.png
    834
    999
    media_image1.png
    Greyscale

Re: Claim 6:
CLEVENGER discloses:
The compensation device according to claim 5, wherein the retaining arms (See Figs. 8 as annotated by the examiner: RM) are distributed over a circumference at equidistant intervals and extend one of radially to an outside and radially to an inside (See Figs. 3, 4, 8: element 68 having retaining arms as shown).


Re: Claim 7:
CLEVENGER discloses:
The compensation device according to claim 5,
wherein the retaining arms (See Figs. 8 as annotated by the examiner: RM) form a fastening portion, with which a respective retaining arm (See Figs. 8 as annotated by the examiner: RM) is connected to the central connecting portion (See Figs. 8: 64), and
wherein the fastening portion is followed by a sloping step (See Figs. 8 as annotated by the examiner: sloping first step) portion and the sloping step portion by the respective connecting portion (See Figs. 8 as annotated by the examiner: RCP).

Re: Claim 8:
CLEVENGER discloses:
The compensation device according to claim 1, wherein multiple or all connecting portions define a common assembly plane for connecting to a connecting surface on the second component (See Figs. 4 and 8: all connecting portions  between each hole are in a common assembly plane).

Re: Claim 9:
CLEVENGER discloses:
The compensation device according to claim 2, wherein viewed in circumferential direction a respective connecting portion (See Fig. 8: each connecting portion between each hole) is arranged between each two connecting elements (See Fig. 8: between two connecting elements 66) .

Re: Claim 10:
CLEVENGER discloses:
A turbomachine comprising:
a turbine inflow housing (See Figs. 2,3: col. 3 lines 39-57: inflow housing 34,32); 
a burst protection device (See Figs. 2, 3: col. 5 lines 35-47: heat shield 94 as it protects turbne portion from burst of heat); and
a compensation device (See Figs. 2, 3: 30 see discussions of claim 1 above) arranged between the turbine inflow housing (See Figs. 2, 3: 34-32) and the burst protection device (See Figs. 2, 3: heat shield 94) comprising:
a central connecting portion (See Figs.4, 8: 64) configured to mechanically connect to a first component (See Figs. 2, 4, 8: compressor section 12) of the turbine inflow housing (See Figs. 2,3: col. 3 lines 39-57: inflow housing 34,32) and the burst protection device (See Figs. 2, 3: heat shield 94); and
a plurality of connecting portions (See Fig.8:  connecting portion 64 as shown in figure 8 between two holes) configured to connect to a second component of the turbine inflow housing (See Figs. 2, 4, 8: turbine section 22) and the burst protection device (See Figs. 2, 3: heat shield 94), which are connected to the central connecting portion in one piece (See Fig.2, 4, 8: col. 4 lines 41-46: using plurality of rivets 66),
wherein the plurality of connecting portions (See Fig.2, 4, 8: holes for rivets are offset in axial direction as shown in figure 8  relative to central connection portion 64) are at least partly designed offset in an axial direction relative to the central connecting portion.


Re: Claim 11:
CLEVENGER discloses:
The turbomachine according to claim 10, wherein the turbine inflow housing (See Figs. 2, 3: col. 3 lines 39-57: inflow housing 34, 32) is connected to the central connecting portion (See Figs.4, 8: 64) and the burst protection device (See Figs. 2, 3: heat shield 94) is connected to the plurality of connecting portions (See Figs. 2, 3, 4).

Re: Claim 12:
CLEVENGER discloses:
The compensation device according to claim 1, wherein the two interconnected components, are parts of a turbomachine (turbomachine as shown in figures 2, 3).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Patent number 5161945 to CLEVENGER et al. (CLEVENGER) as applied to claim 2 above, combined with the following reasons.





Re: Claim 13:
CLEVENGER discloses:
The compensation device according to claim 2, CLEVENGER discloses all the limitations of claim 2, and that the connection elements being rivets, CLEVENGER is silent regarding wherein the connecting elements are screws.
Since CLEVENGER  discloses  the connection elements which are rivets, although CLEVENGER is silent regarding using screws for fastening , however it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different method of fastening like bolts or screws depending on the system requirement as a matter of design choice, specifically when instant application does not limit the connection elements, and discloses any type of conventional connecting means such as screws may be employed (page 4 lines 3-6), since it does not produce an unpredicted result and the problem to be resolved is securely fastening the central connection portion with first and second components of the turbine inflow housing, and such a fastening by using rivets, bolts or screws is within the level of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                            February 18, 2021